 

UNITED STATES DISTRICT COURT i Eee a

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

wee ee eee ee eee eee ee x =:
UNITED STATES OF AMERICA, — Toe
-against-
ORDER
RODOLFO DIAZ, JR.

20 Crim. 43-1 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant’s sentencing on July 28, 2021 is rescheduled from 10:00 a.m. to 10:30 a.m.

Dated: New York, New York

 

July _, 202]
~ : ‘ _ io A D Po 7 SO ORDERED.
4 UD oe |e b
Giesty Don. it
B. DANIELS

Jed ates District Judge

 
